CROSSHAIR EXPLORATION & MINING CORP. FINANCIAL STATEMENTS FOR THE NINE MONTH PERIOD ENDED JANUARY 31, 2009 (Unaudited) The accompanying notes are an integral part of these financial statements. CROSSHAIR EXPLORATION & MINING CORP. BALANCE SHEETS (Unaudited) (Expressed in Canadian Dollars) January 31, 2009 April 30, 2008 ASSETS Current assets Cash and cash equivalents $ 3,279,464 $ 13,275,874 Marketable securities 234,640 582,351 Receivables 87,941 442,519 Due from related party (Note 10) 897,201 - Prepaid expenses 314,655 273,828 4,813,901 14,574,572 Other receivables 124,270 115,826 Deferred acquisition costs (Note 4) 34,477 - Equipment (Note 3) 528,951 507,883 Mineral properties (Note 5) 38,794,895 27,071,981 $ 44,296,494 $ 42,270,262 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ 603,181 $ 1,192,271 Due to related parties 27,058 110,295 630,239 1,302,566 Future reclamation costs (Note 6) 263,155 172,238 893,394 1,474,804 Shareholders' equity Capital stock(Note 8) Authorized Unlimited number of common shares without par value Issued: 94,865,825 (April 30, 2008 – 84,595,825) common shares 66,213,461 60,948,053 Contributed surplus (Note 8) 14,107,687 10,496,726 Deficit (36,918,048 ) (30,649,321 ) 43,403,100 40,795,458 $ 44,296,494 $ 42,270,262 Nature and continuance of operations (Note 1) Commitments (Note 7) On behalf of the Board: “Mark J. Morabito” Director “Ian Smith” Director Mark J. Morabito Ian B. Smith The accompanying notes are an integral part of these financial statements. CROSSHAIR EXPLORATION & MINING CORP. INTERIM STATEMENT OF OPERATIONS (Expressed in Canadian Dollars) Three Months Ended January 31 Nine Months Ended January 31 2009 2008 2009 2008 EXPENSES Accretion (Note 6) $ 5,422 $ 1,375 $ 20,134 $ 1,375 Amortization 30,863 55,129 136,760 102,461 Audit and accounting 47,100 4,826 254,836 60,780 Consulting 6,018 55,847 63,834 98,664 Directors fees (Note 10) 20,000 31,500 100,500 76,500 Insurance 17,507 20,526 50,477 51,531 Investor relations 45,486 176,577 162,165 363,917 Legal (Note 22,106 28,624 184,366 89,187 Management fees (Note 10) - 18,750 31,250 52,500 Office and administration 59,425 150,701 290,114 427,302 Property Investigations - - 1,118 - Rent 50,813 49,624 152,557 97,542 Stock-based compensation (Note 8) 627,419 1,317,851 2,110,543 5,346,118 Transfer agent and filing fees 12,537 22,656 271,325 154,246 Travel 19,016 63,971 92,278 204,132 Wages and salaries 224,804 223,144 1,159,598 832,139 1,188,516 2,221,101 5,081,855 7,958,394 OTHER INCOME(EXPENSES) Interest income 16,686 87,582 160,121 356,774 Management income - - - 20,000 Gain on disposition of capital assets 21,516 - 21,516 - Gain on disposition of Sinbad Claims - - - 15,849 Loss on foreign exchange (3,396 ) - (20,798 ) - Unrealized gains (losses)–marketable securities 17,647 (652,939 ) (1,347,711 ) (1,988,877 ) 52,453 (565,357 ) (1,186,872 ) (1,596,254 ) Loss for the period $ (1,136,063 ) $ (2,786,458 ) $ (6,268,727 ) $ (9,554,648 ) Basic and diluted loss per common share $ (0.01 ) $ (0.04 ) $ (0.07 ) $ (0.13 ) Weighted average number of common shares outstanding 94,865,825 72,805,784 91,577,709 71,852,856 The accompanying notes are an integral part of these financial statements. CROSSHAIR EXPLORATION & MINING CORP. INTERIM STATEMENT OF CASH FLOWS (Unaudited) (Expressed in Canadian Dollars) Three Months Ended January 31 Nine Months Ended January 31 2009 2008 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period $ (1,136,063 ) $ (2,786,458 ) $ (6,268,727 ) $ (9,554,648 ) Items not affecting cash: Accretion 5,422 1,375 20,134 1,375 Amortization 30,863 55,129 136,760 102,461 Interest income accrued on other receivables 3,296 - 5,242 - Stock-based compensation 627,419 1,317,851 2,110,543 5,346,118 Unrealizedgain–foreign exchange (140,193 ) - (143,310 ) - Unrealized(gain) loss–marketable securities (17,647 ) 652,939 1,347,711 1,988,877 Gain on Disposition of Sinbad Claims - - - (15,849 ) Non-cash working capital item changes Receivables 313,088 670,887 343,410 (31,178 ) Due from related party (899,719 ) (899,719 ) Prepaid expenses (181,441 ) 165,786 (40,827 ) (72,341 ) Payables and accrued liabilities (1,392,195 ) 209,036 479,683 (63,777 ) Due to related parties 17,178 - (83,237 ) - Net cash provided by (used in) operating activities (2,769,992 ) 286,545 (2,992,337 ) (2,298,962 ) CASH FLOWS FROM INVESTING ACTIVITIES Deferred acquisition costs (34,477 ) (34,477 ) Proceeds on sale of mineral property - - 31,698 Marketable securities - - (1,000,000 ) (872,076 ) Mineral properties (325,500 ) (2,881,939 ) (5,858,448 ) (8,447,483 ) Acquisition of equipment - (218,018 ) (94,156 ) (253,475 ) Net cash used in investing activities (359,977 ) (3,099,957 ) (6,987,081 ) (9,541,336 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares for cash, net of costs - 443,265 (16,992 ) 1,467,240 Net cash provided by (used in) financing activities - 443,265 (16,992 ) 1,467,240 Net change in cash and cash equivalents during the period (3,129,969 ) (2,370,147 ) (9,996,410 ) (10,373,058 ) Cash and cash equivalents, beginning of period 6,409,433 6,308,506 13,275,874 14,311,417 Cash and cash equivalents, end of period $ 3,279,464 $ 3,938,359 $ 3,279,464 $ 3,938,359 Cash and cash equivalents Cash $ 524,964 $ 1,174,376 $ 524,964 $ 1,174,376 Liquid short term investments 2,754,500 2,763,983 2,754,500 2,763,983 $ 3,279,464 $ 3,938,359 $ 3,279,464 $ 3,938,359 Supplemental disclosures with respect to cash flows (Note 9) The accompanying notes are an integral part of these financial statements. CROSSHAIR EXPLORATION & MINING CORP. STATEMENT OF SHAREHOLDERS’ EQUITY (Unaudited) (Expressed in Canadian Dollars) Share Capital Number of Shares Amount Contributed Surplus Deficit Total Balance at April 30, 2007 70,912,072 $ 44,135,660 $ 3,888,533 $ (17,716,117 ) $ 30,308,076 Issued for (Note 8): Private placement 11,575,000 15,005,000 - - 15,005,000 Share issuance costs - (1,399,794 ) 238,392 - (1,161,402 ) Property acquisition 420,000 1,011,800 - - 1,011,800 Return to treasury (114 ) - Exercise of stock options 1,288,984 1,694,828 - - 1,694,828 Exercise of agent warrants 37,383 47,434 - - 47,434 Exercise of warrants 362,500 453,125 - - 453,125 Stock-based compensation for the period - - 7,097,948 - 7,097,948 Less: fair value of options and warrants - - (728,147 ) - (728,147 ) Loss for the year - - - (12,933,204 ) (12,933,204 ) Balance at April 30, 2008 84,595,825 60,948,053 10,496,726 (30,649,321 ) 40,795,458 Issued for (Note 8): Share issuance costs - (16,992 ) - - (16,992 ) Property acquisition 10,270,000 5,282,400 1,500,418 - 6,782,818 Stock-based compensation for the period - - 2,110,543 - 2,110,543 Loss for the period - - - (6,268,727 ) (6,268,727 ) Balance at January 31, 2009 94,865,825 $ 66,213,461 $ 14,107,687 $ (36,918,048 ) $ 43,403,100 The accompanying notes are an integral part of these financial statements. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE FINANCIAL STATEMENTS January 31, 2009 (Unaudited) (Expressed in Canadian Dollars) 1.NATURE AND CONTINUANCE OF OPERATIONS Crosshair Exploration & Mining Corp. (the "Company") was incorporated under the laws of British Columbia on September 2, 1966.Its principal business activities are the acquisition, exploration and development of mineral properties. All of the Company’s resource properties are located in North America. The Company is in the process of exploring and developing its mineral properties and has not yet determined whether the properties contain ore reserves that are economically recoverable.The recoverability of the amounts shown for mineral properties and related deferred exploration costs are dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain necessary financing to complete the development of those reserves and upon future profitable production. These financial statements have been prepared using Canadian generally accepted accounting principles (“GAAP”) on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future.The continuing operations of the Company are dependent upon its ability to continue to raise adequate financing and to commence profitable operations in the future. 2.BASIS OF PRESENTATION These interim financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada.They do not include all of the information and disclosures required by Canadian GAAP for annual financial statements.In the opinion of management, all adjustments considered necessary for fair presentation have been included in these financial statements.The interim financial statements should be read in conjunction with the Company’s audited financial statements including the notes thereto for the year ended April 30, 2008. The accounting policies followed by the Company are set out in Note 2 to the audited financial statements for the year ended April 30, 2008, and have been consistently followed in the preparation of these consolidated financial statements except for the CICA guidelines adopted by the Company set out below. Changes in Accounting Policies Capital disclosures.In December 2006, the CICA issued Handbook Section 1535, Capital Disclosures, which establishes standards for disclosing information about an entity’s capital and how it is managed.The entity’s disclosure should include information about its objectives, policies and processes for managing capital and disclosure whether or not it has complied and the consequences of non-compliance with any capital requirements to which it is subject.Refer to Note 12. Financial instruments.Disclosures and financial instruments – presentation.In December 2006, the CICA issued Handbook Sections 3862, Financial Instruments – Disclosures, and 3863, Financial Instruments – Presentation.Section 3862 modifies the disclosure requirements of Section 3861, Financial Instruments – Disclosure and Presentation, including required disclosure for the assessment of the significance of financial instruments for an entity’s financial position and performance and of the extent of risks arising from financial instruments to which the Company is exposed and how the Company manages those risks, whereas Section 3863 carries forward the presentation related requirements of Section 3861.Refer to Note Going concern.Amendments to Handbook Section 1400, General Standards of Financial Statement Presentation, require management to assess an entity’s ability to continue as a going concern.When management is aware of material uncertainties related to events or conditions that may cast doubt on an entity’s ability to continue as a going concern, those uncertainties must be disclosed.In assessing the appropriateness of the going concern assumption, the standard requires management to consider all available information about the future, which is at least, but not limited to, twelve months from the balance sheet date.The Company has performed an assessment as of the Balance Sheet Date and believes there to be no impact on its financial statements due to this new standard. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE FINANCIAL STATEMENTS January 31, 2009 (Unaudited) (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION (cont’d) Future Accounting
